Citation Nr: 0312627	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-09 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  The veteran died in September 1974.  The 
appellant is the veteran's widow.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the veteran's cause of death.  In 
September 2002, the Board determined that new and material 
evidence had been submitted and the claim was reopened.  


REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In September 2002, the Board developed the issue on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  A February 2003 
VA medical opinion was obtained and associated with the 
claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

The RO should review the additional 
evidence and readjudicate the claim for 
entitlement to service connection for the 
cause of the veteran's death.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the appellant 
and her representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



